DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8-14, 16, 17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stamatoff (US 2,705,227).
Stamatoff exemplifies adding a stabilizer composition comprising 0.0375 parts copper acetate, 2.5 parts potassium iodide and 0.65 parts sodium phenylphosphinate to polyamide such that the phosphinate, copper acetate and Stamatoff discloses the compositions as colorless (col. 5, ll. 17-18) and having color stability (col. 6, ll. 70-82) and exemplifies forming a filament from the composition (col. 3, ll. 33-40).
Stamatoff anticipates instant claims 1, 2, 4, 8-14, 16, 17 and 22.

Claims 1, 2, 4, 8-10, 12-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langrick (US 2008/0090945).
Langrick exemplifies a preparing a yarn from a composition comprising nylon 66, TiO2 (applicants’ white pigment), optical brightener, potassium tolyl phosphinate (applicants’ organic phosphinate salt), copper acetate (applicants’ organic copper complex), and potassium iodide and potassium bromide (applicants’ halogen-containing compound) (p. 9, Example 5), teaching that the optically brightened composition with the antioxidant is capable of reducing the yellow appearance of the yarn (p. 8, [0081]).
Langrick anticipates instant claims 1, 2, 4, 12-14 and 18.
As to claims 8-10, Langrick also specifically discloses sodium phenylphosphinate as a suitable phosphorus based organic antioxidant in place of potassium tolyl phosphinate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0221539) in view of Titzschkau (CA 2347258) and Langrick (US 2008/0090945).
Hong teaches preparing an LED reflector from a polyamide composition comprising 50 parts semi-aromatic polyamide, 45 parts glass fiber, 5 parts titanium dioxide, 0.5 parts sodium phenyl phosphinate and 0.5 parts photostabilizer (p. 6, Table 1, Example 3).
Hong does not teach the inclusion of the claimed mixture comprising an organic copper complex, as claimed.
Titzschkau teaches a stabilized polyamide composition comprising the mixing of at least one copper complex with a phosphine compound and/or mercaptobenzimidazole compound, and at least one organic halogen compound with any polyamide (pp. 3-4), teaching that colored compositions with TiO2 are also suitably stabilized using the above composition (p. 9).  Titzschkau teaches that the reduction of further discoloration can be obtained by adding 0.005-1 wt% of a phosphorous containing compound (p. 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added the combination of a copper complex and halogen compound to the composition of Hong, as Titzschkau teaches that this combination provides stability at temperatures above 150C and prevention of discoloration (p. 4).
Langrick teaches that a combination of an optical brightener, an organic antioxidant such as sodium phenylphosphinate, and a copper halide antioxidant, such as copper acetate with potassium iodide and/or potassium bromide, can provide polyamide compositions with improved heat stability and whiteness.
Note Titzschkau teaches the copper complex with a phosphine compound and/or mercaptobenzimidazole compound as an improvement over copper acetate.
Therefore, one of ordinary skill in the would expect the combination of Hong in view of Titzschkau suggested above to provide a further improvement of heat stability and whiteness or lack of discoloration of the polyamide, as suggested by Langrick.
Hong also teaches the suitable addition of a fluorescent whitening agent (p. 5, [0090]).
Hong in view of Titzschkau and Langrick is prima facie obvious over instant claims 1-5, 8-10, 12-15, 17, 18, 20 and 23.
As to claims 6 and 7, Titzschkau teaches the molar ratio of copper to halogen as preferably at least 1:5 (p. 7), suggesting a mixture comprising at least 68 wt% potassium iodide and 32 wt% copper benzimidazole.  Therefore, the amounts suggested by Titzschkau can be clearly seen to overlap with the claimed ranges of 50-75 wt% potassium iodide and 25-50 wt% copper complex, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claims 16 and 21, Titzschkau teaches the amount of copper in the composition in an amount of 10-1000 ppm (p. 7), which suggests an amount of 0.01-0.6 wt% copper complex, based on copper mercaptobenzimidazole, and the halogen content as 50-30,000 ppm (p. 7), exemplifying a combination of 100 ppm Cu and 1000 ppm halogen, suggesting the composition as comprising 0.06 wt% copper complex and 0.3 wt% halogen containing compound, based on potassium iodide, suggesting the inclusion of about 0.4 wt% of the mixture comprising organic copper complex.
As to claim 11, the inclusion of about 0.4 wt% of the mixture comprising the organic copper complex to Example 3 of Hong suggests a weight ratio of phosphinate to the mixture comprising the organic copper complex of 0.5:0.4=1.25.

Please NOTE: While the examiner realizes that applicants have provided a showing of improved reflectivity when using a combination of a copper complex and an organic phosphinate salt, it is unclear as to the makeup of the complex used in the examples, specifically the makeup of Bruggolen H3350.  Therefore, at the time, applicants cannot rely upon a showing of unexpected results to overcome the above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Brieann R Johnston/           Primary Examiner, Art Unit 1766